628 N.W.2d 596 (2001)
Harlan OAKGROVE, Relator,
v.
MCTO, Self Insured, Respondent, and
Commissioner of Minnesota Department of Labor and Industry, Intervenor.
No. C2-01-581.
Supreme Court of Minnesota.
June 25, 2001.
David B. Kempston, Law Office of Thomas D. Mottaz, Anoka, for Relator.
Roger H. Willhaus, Pustorino, Tilton, Parrington & Lindquist, P.L.L.C., Minneapolis, for respondent employer.
Mike Hatch, Attorney General, Rory H. Foley, Assistant Attorney General, St. Paul, for intervenor Minnesota Department of Labor and Industry.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed March 9, 2001, be, and the same is, affirmed without opinion. See Minn.R.Civ.App.P. 136.01, subd. 1(b).
BY THE COURT:
/s/ Joan Ericksen Lancaster
Associate Justice